TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-99-00622-CR







Gary Burr, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT


NO. 0963421, HONORABLE BOB PERKINS, JUDGE PRESIDING







PER CURIAM

Gary Burr appeals from an order revoking community supervision.  The underlying
offense is robbery, for which the district court assessed punishment of imprisonment for seven
years.

The clerk's record contains a written waiver of appeal signed by appellant, his
attorney, and the trial judge.  This document, which reflects a knowing and voluntary waiver of
the right to appeal, was signed on the day sentence was imposed in open court.  A defendant who
knowingly and intelligently waives his right to appeal may not thereafter appeal without the
consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also
Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex.
Crim. App. 1974).  There is nothing in the record to indicate that appellant sought or obtained
the permission of the trial court to pursue this appeal.

The appeal is dismissed.



Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   October 14, 1999

Do Not Publish